DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 10/5/2021, with respect to the 35 U.S.C. 103 rejection of claims 1, 4, 6-22, 25 and 27-33 as being unpatentable over Fish in view of Kurihara have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Ueda et al. (US 2006/0189738).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 11-13, 15, 16, 18, 19, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2006/0189738) [hereinafter Ueda] in view of Osborn, III et al. (US 5,713,884) [hereinafter Osborn].
	Ueda teaches a film (paragraph [0108]) comprising a chemical adsorption deodorant, the chemical adsorption deodorant containing silicon dioxide and zinc oxide, and a content ratio 
	However, Ueda fails to specifically teach the film having stretchability.
	Osborn teaches that it is well known in the absorbent article art to have an absorbent article that will stretch for the purpose of accommodating the movements of the wearer and the wearer’s undergarment, and improve the fit and comfort of the absorbent article (col. 1-2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absorbent product in Ueda to be stretchable as suggested by Osborn in order to provide an absorbent article that can accommodate the movements of the wearer and the wearer’s undergarment, and therefore provide improved fit and comfort when worn by the wearer.
Regarding claim 4, Ueda discloses a total content of silicon dioxide and zinc oxide in the chemical adsorption deodorant is from 50 wt% to 100 wt% (abstract; paragraph [0060]).
	Regarding claim 6, Ueda discloses a content ratio between silicon dioxide and zinc oxide in the chemical adsorption deodorant is from 60:40 to 80:20 in terms of weight ratio (abstract; paragraph [0060]).
	Regarding claim 7, Ueda discloses the film further comprising an olefin-based resin (polyethylene or polypropylene), and a filler (paragraphs [0091-0093]).
	Regarding claims 11-13, Ueda discloses the filler comprising inorganic particles such as talc, titanium dioxide, silica, and clay (paragraph [0093]).
Claim 15 defines the product by how the product was made. The limitation “the stretchable film is obtained by subjecting an unstretched film to a stretching treatment" is deemed a process limitation. Thus, claim 15 is a product-by-process claim. For purposes of 
	Regarding claim 16, Ueda discloses the film formed of a laminate of two or more layers, and the deodorant is incorporated into at least one layer of the layers forming the laminate (paragraphs [0116-0117]).
	Regarding claim 18, Ueda discloses the film being formed of a laminate of three layers (paragraph [0117]).
	Regarding claim 19, Ueda discloses the film wherein a layer construction of the laminate is represented by A layer (topsheet), B layer (absorbent), and C layer (backsheet) in the stated order, and the deodorant is incorporated into the B layer (absorbent) only (paragraphs [0116-0117]).
	Regarding claim 32, Ueda discloses the film being included in a sanitary article (paragraphs [0116-0118]).
	Regarding claim 33, Ueda discloses an article comprising the film of claim 1 (paragraphs [0116-0118]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Osborn as applied to claims 1, 7 and 11-13 above, and further in view of Kaufman et al. (US 2005/0208294) [hereinafter Kaufman].
	Ueda fails to teach the inorganic particles comprising calcium carbonate.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inorganic particles in Ueda to comprise calcium carbonate as suggested by Kaufman in order to provide the absorbent article with high breathability and good tensile strength properties.

Allowable Subject Matter
Claims 8-10, 17, 20-22, 25 and 27-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Ueda and Osborn fail to teach or suggest the distinct limitations recited in dependent claims 8-10, 17, 20, 21 and 28-31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781